By JUDGE W. PARK LEMMOND, JR.
Pursuant to a motion by Plaintiff for default judgment, and a motion by Defendant for leave to file a late answer, the Court has considered the argument presented by counsel on October 6, 1986, in chambers.
Upon deliberation of the arguments made and considering all of the factual circumstances as well as the ore tenus evidence presented, the Court denies the motion for default judgment and grants the motion by defendant to file a late answer.
In the Court's opinion, Rule 3:17 is designed to expedite the court’s business and is not intended to become an ironclad obstacle to all causes of action in all circumstances. The court is of the opinion that Rule 1:9 recognizes this principle and therefore grants the discretion to the court as stated in this rule. This discretion is necessary in order to serve the basic judicial principle that justice must be done. In attempting to effectuate this principle, the Court has considered, as stated, all relevant circumstances, and one important consideration is whether or not the Plaintiff, in this instance, has suffered any prejudice. It is abundantly clear that no prejudice whatsoever has been suffered by the Plaintiff.